The Court having reviewed the Notice of Appeal filed in the above-captioned matter pursuant to 7 N.T.C. 801(b) finds:
1. The appeal is not from a final judgment or order of the District Court of the Navajo Nation as required by 7 N.T.C. 801(a) and Rule 2 of the Rules of Appellate Procedure of the Navajo Courts; and
2. The order of the Shiprock District Court dated August 17, 1979 specifically leaves the issue of the custody of the parties' minor children undecided and, further, orders a Bureau of Indian Affairs Social Services home investigation with recommendations to be submitted to the Court within ninety (90) days; and
3. Interlocutory appeals are not permitted under the Rules of Appellate Procedure of the Navajo Nation. Thompson vs. General Electric Credit Corporation, 1 Nav.R. 234 (1977); Estate of Fulton, 1 Nav.R. 243 (1977); Todachine vs. Navajo Tribe, 1 Nav.R. 241 (1977); Howard Dana vs. Navajo Housing Authority, 1 Nav.R. 255 (1978).
THEREFORE, the appeal in the above-entitled matter filed *128September 17, 1979, is DISMISSED.
Dated this 16th day of October, 1979.
Jerome McCabe
Acting Chief Justice of the Navajo Nation